Title: From Thomas Jefferson to Littleton Dennis Teackle, 31 March 1826
From: Jefferson, Thomas
To: Teackle, Littleton Dennis

Dear SirMonticello
Mar. 31. 26I am indebted to you for the communication of your law for the establishment of primary schools. I rejoice at the measure being sincerely desirous of seeing the promotion of education, and especially in the South, where we have been too inattentive to it. I think you have begun at the right end, the primary schools. we began with them also, but  on a bad plan I think. my hope however is that when our legislature shall become sensible of it’s inefficiency, they will amend it. our 3d and highest grade is in a course of good success, we shall now proceed to our intermediate grades for classical learning and such elements of the useful sciences as will be useful to the great number, who not aspiring to an University education, yet wish for more than mere reading, writing and cyphering. wishing you entire success in your laudable views I pray you to accept the assurance of my great esteem and respect.Th: Jefferson